Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment and RCE filed on 06/21/2022.  Claims 1-8, 12, 14-16, and 18-23 are pending.  Claims 1, 12, and 18 are independent.  Claims 21-23 have been newly added.  Claims 9-11, 13, and 17 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 12, 14-16, and 18-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dehdashtian (US Pub. No.: 2007/0112422) in view of Kveen et al. (US Pub. No.: 2009/0171456) and Rasmussen et al. (US Pub. No.: 2011/0137403).
Regarding claims 1-4, 22, and 23, Dehdashtian discloses a minimally-invasive prosthetic heart valve delivery system, comprising: an introducer sheath (70, Fig. 4A and 4B) with a lumen therethrough (central lumen of 70, Fig. 4A); a balloon catheter (54, Fig. 5) having a distal end (distal end of 54, Fig. 5) with a balloon (52, Fig. 5) thereon, the balloon having a prosthetic-valve receiving portion (290, Fig. 12), wherein the prosthetic-valve receiving portion is configured to have a radially expandable prosthetic heart valve crimped thereon (Fig. 12 and Para. [0081]); and a radially-expandable prosthetic heart valve (50, Figs. 12, 3C, and 3D) comprising a support stent (stent frame of 50, Figs. 3D and 3E and Para. [0058]) and a valve portion (the valve portion supported by the stent frame of 50, Figs. 3D and 3E and Para. [0058]), wherein the radially-expandable prosthetic heart valve is configured to be crimped over the balloon (Fig. 3C and Para. [0051]); wherein the balloon catheter comprises a tapered distal tip (144, Figs. 12 and 13) positioned on the balloon catheter distally of the prosthetic-valve receiving portion, and wherein the outer dimension of the balloon catheter having the prosthetic heart valve thereon is small enough to pass through the introducer sheath lumen (Figs. 3A-3C); wherein the balloon catheter has a working length sized to fit into the introducer of no more than about 24 inches or 61 cm (Para. [0060]); wherein the introducer has a total length of no more than about 13 inches or 33 cm (Para. [0094]); wherein the lumen of the introducer has a diameter of no greater than 24 French (Para. [0053]); wherein the system includes a balloon catheter shaft (210 with a portion or structure extending within 144, Fig. 12), the balloon being on a distal end of the catheter shaft (Fig. 12), and the distal tip being distal of the balloon (Figs. 12 and 13), wherein the distal tip further includes an inner portion (proximal portion of 144, Fig. 13) for engaging the balloon catheter shaft (Fig. 13); wherein the inner portion of the tip has a narrower diameter at a distal end and a wider diameter at its proximal end to create a balloon-engaging space when the tapered distal tip is mounted on the balloon catheter shaft (Figs. 12 and 13); wherein the balloon catheter comprises sliding concentric inner and outer balloon inflation tubes attached to opposite ends of the balloon (Para. [0070]).  However, Dehdashtian does not disclose that the tapered distal tip tapers from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less; the maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve, and wherein the tapered tip is substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip; and wherein the tapered distal tip is spring-like and biased toward a curved configuration, the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire; and the tapered distal tip tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip.
Kveen teaches, in the same field of endeavor (a prosthetic heart valve delivery system), a tapered distal tip (686, Figs. 6A-6B) of a catheter tapers from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less (Para. [0104]); wherein the maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve (600 which includes 602 and 623, Fig. 6A)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip the catheter of Dehdashtian to taper from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less as taught by Kveen, since it has bene held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the maximum diameter of the tapered distal tip of Dehdashtian to be at least at least substantially equal to a valve delivery diameter of the prosthetic heart valve as taught by Kveen in order to obtain the advantage of protecting the prosthetic heart valve from the distal side of the sheath during delivery and/or preventing the prosthetic heart valve from accidentally exposed/slipped out of the distal end of the sheath prior to reaching the target site for deployment of the prosthetic heart valve. 
Rasmussen teaches, in the same field of endeavor (system for delivering an implant in the vascular system), a tapered tip (100, Figs. 5-14) that is substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip (Para. [0050]); and wherein the tapered distal tip is spring-like and biased toward a curved configuration (Para. [0059] and Fig. 8), the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire (Paras. [0058] and [0059]). Rasmussen further teaches that the tapered distal tip tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip (Fig. 5).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to be substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip; and wherein the tapered distal tip is spring-like and biased toward a curved configuration, the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire as taught by Rasmussen in order to obtain the advantage of having better trackability and facilitating the insertion for the distal tip during delivery of the medical device inside the body (Rasmussen, Paras. [0050] and [0055]) and hiding the tip from the vessel walls to avoid causing damage to the vessel wall during the deployment operation (Rasmussen, Para. [0052]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip as taught by Rasmussen in order to obtain the advantage of improving the trackability of the tapered distal tip (Rasmussen, Paras. [0050] and [0055]) and allowing proximal part of the tapered distal tip to be located inside the sheath for facilitating the insertion of the tip while protecting the implant from the distal side of the sheath during delivery.
Regarding claim 5, Rasmussen further teaches that the tapered distal tip comprises a length of 10mm-40mm (claim 8, such as the tapered distal tip with a length of about 2cm-3cm or 20mm-30mm between the maximum diameter and the distal end diameter with the overall length of about 2cm-4cm since the proximal tapered portion of the tapered distal tip is relatively short, Fig. 5) between the maximum diameter and the distal end diameter.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the length of tapered tip between the maximum diameter and the distal end diameter of Dehdashtian in view of Kveen to be 10mm - 40mm, such as about 20mm-30mm as taught by Richards between the maximum diameter and the distal end diameter, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.
Regarding claims 6 and 7, Rasmussen further teaches that the tapered distal tip (100, Figs. 5 and Para. [0051], the curvature at the tapered distal tip can be 90 degrees) of a catheter comprising a curved distal portion passing through an angle of approximately 90 degrees (Figs. 5 and Para. [0051], the curvature at the tapered distal tip 90 degrees). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered tip of Dehdashtian in view of Kveen to include a curved distal portion passing through an angle of approximately 90 degrees as taught by Rasmussen in order to eliminate the risk of having the distal end of the distal tip to jut forwardly into the body tissue during the an implant release phase (Rasmussen, Para. [0051]).
Regarding claim 8, Kveen further teaches that the tapered distal tip (680, Figs. 6A and 6B) comprises a concave tapered surface at a forward-facing portion of the tapered distal tip (Figs. 6A and 6B).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen and Rasmussen to include a concave tapered surface at a forward-facing portion of the tapered distal tip as taught by Kveen in order to obtain the advantage of allowing the catheter to move within patient’s body easier and/or in an atraumatic manner.
Regarding claims 12, 15, and 16, Dehdashtian discloses a minimally-invasive prosthetic heart valve delivery system, comprising: a balloon catheter (54, Fig. 5)  that includes a balloon catheter shaft (210 with a portion or structure extending within 144, Fig. 12), a balloon (52, Fig. 5) on a distal end of the catheter shaft and a tapered distal tip (144, Figs. 12 and 13) that is distal of the balloon, and a balloon-expandable prosthetic heart valve (50, Figs. 12, 3C, and 3D) mounted over the balloon on the distal end of the balloon catheter; wherein the tapered distal tip further includes an inner portion for engaging the balloon catheter shaft (Figs. 12 and 13), the inner portion having a narrower diameter at a distal end and a wider diameter at its proximal end to create a balloon-engaging space when the tapered distal tip is mounted on the balloon catheter shaft (Figs. 12 and 13).  However, Dehdashtian does not disclose that the maximum diameter being at least substantially equal to a valve delivery diameter of the prosthetic heart valve; wherein the tapered distal tip tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip, the tapered distal tip is substantially flexible with increased flexibility toward the distal end of the tapered distal tip and reduced flexibility proximal of the distal end of the tapered distal tip; and the tapered distal tip is spring-like and biased toward a curved configuration; the tapered distal tip is reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire; and the tapered distal tip comprises a concave tapered surface at a forward-facing portion of the tapered distal tip.
Kveen teaches, in the same field of endeavor (a prosthetic heart valve delivery system), a tapered distal tip (686, Figs. 6A-6B) of a catheter having a maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve (600 which includes 602 and 623, Fig. 6A).  Kveen further teaches that the tapered distal tip (680, Figs. 6A and 6B) comprises a concave tapered surface at a forward-facing portion of the tapered distal tip (Figs. 6A and 6B).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the maximum diameter of the tapered distal tip of Dehdashtian to be at least at least substantially equal to a valve delivery diameter of the prosthetic heart valve as taught by Kveen in order to obtain the advantage of protecting the prosthetic heart valve from the distal side of the sheath during delivery and/or preventing the prosthetic heart valve from accidentally exposed/slipped out of the distal end of the sheath prior to reaching the target site for deployment of the prosthetic heart valve.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian to include a concave tapered surface at a forward-facing portion of the tapered distal tip as taught by Kveen in order to obtain the advantage of allowing the catheter to move within patient’s body easier and/or in an atraumatic manner.
Rasmussen teaches, in the same field of endeavor (system for delivering an implant in the vascular system), a distal tapered tip (100, Fig. 5) tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip (Fig. 5), the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip (Fig .5); wherein the tapered distal tip is substantially flexible with increased flexibility toward the distal end of the tapered distal tip and reduced flexibility proximal of the distal end of the tapered distal tip (Para. [0050]); and the tapered distal tip is spring-like and biased toward a curved configuration (Paras. [0058] and [0059] and Fig. 8); wherein the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees (Figs. 5 and Para. [0051], the curvature at the tapered distal tip can be 90 degrees); wherein the curved distal portion passes through an angle of about 90 degrees (Figs. 5 and Para. [0051]).  Rasmussen teaches that the tapered distal tip is reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire (Paras. [0058] and [0059])
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen and to tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip as taught by Rasmussen in order to obtain the advantage of improving the trackability of the tapered distal tip (Rasmussen, Paras. [0050] and [0055]) and allowing proximal part of the tapered distal tip to be located inside the sheath for facilitating the insertion of the tip while protecting the implant from the distal side of the sheath during delivery.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to be spring-like and biased toward a curved configuration; wherein the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees, such as 90 degrees; wherein the curved distal portion passes through an angle of about 90 degrees as taught by Rasmussen in order to obtain the advantage of hiding the tip from the vessel walls to avoid causing damage to the vessel wall during the deployment operation (Rasmussen, Para. [0052]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to be reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire as taught by Rasmussen in order to obtain the advantage of facilitating the insertion for the distal tip during delivery of the medical device inside the body.
Regarding claim 14, Kveen teaches that the tapered distal tip (686, Figs. 6A-6B) of a catheter tapers from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less (Para. [0104]); At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip the catheter of Dehdashtian in view Kveen and Rasmussen to taper from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less as taught by Kveen, since it has bene held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.
Regarding claim 18 and 19, Dehdashtian discloses a minimally-invasive prosthetic heart valve delivery system, comprising: an introducer sheath (70, Fig. 4A and 4B) with a lumen therethrough (central lumen of 70, Fig. 4A); a balloon catheter (54, Fig. 5) having a distal end (distal end of 54, Fig. 5) with a balloon (52, Fig. 5) thereon, the balloon having a prosthetic-valve receiving portion (290, Fig. 12), wherein the prosthetic-valve receiving portion is configured to have a radially expandable prosthetic heart valve crimped thereon (Fig. 12 and Para. [0081]); and a radially-expandable prosthetic heart valve (50, Figs. 12, 3C, and 3D) comprising a support stent (stent frame of 50, Figs. 3D and 3E and Para. [0058]) and a valve portion (the valve portion supported by the stent frame of 50, Figs. 3D and 3E and Para. [0058]), wherein the radially-expandable prosthetic heart valve is configured to be crimped over the balloon (Fig. 3C and Para. [0051]); wherein the balloon catheter comprises a tapered distal tip (144, Figs. 12 and 13) positioned on the balloon catheter distally of the prosthetic-valve receiving portion, and wherein the outer dimension of the balloon catheter having the prosthetic heart valve thereon is small enough to pass through the introducer sheath lumen (Figs. 3A-3C); wherein the balloon catheter has a working length sized to fit into the introducer of no more than about 24 inches or 61 cm (Para. [0060]); wherein the introducer has a total length of no more than about 13 inches or 33 cm (Para. [0094]); wherein the lumen of the introducer has a diameter of no greater than 24 French (Para. [0053]); wherein the system includes a balloon catheter shaft (210 with a portion or structure extending within 144, Fig. 12), the balloon being on a distal end of the catheter shaft (Fig. 12), and the distal tip being distal of the balloon (Figs. 12 and 13), wherein the distal tip further includes an inner portion (proximal portion of 144, Fig. 13) for engaging the balloon catheter shaft (Fig. 13); wherein the inner portion of the tip has a narrower diameter at a distal end and a wider diameter at its proximal end to create a balloon-engaging space when the tapered distal tip is mounted on the balloon catheter shaft (Figs. 12 and 13).  However, Dehdashtian does not disclose that the tapered distal tip tapers from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less; the maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve, and wherein the tapered tip is substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip; and wherein the tapered distal tip is spring-like and biased toward a curved configuration, the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire; the tapered distal tip comprises a length of 10 mm to 40 mm between the maximum diameter and the distal end diameter; the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees; and the tapered distal tip comprises a concave tapered surface at a forward-facing portion of the tapered distal tip.
Kveen teaches, in the same field of endeavor (a prosthetic heart valve delivery system), a tapered distal tip (686, Figs. 6A-6B) of a catheter tapers from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less (Para. [0104]); wherein the maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve (600 which includes 602 and 623, Fig. 6A); wherein the tapered distal tip (680, Figs. 6A and 6B) comprises a concave tapered surface at a forward-facing portion of the tapered distal tip (Figs. 6A and 6B)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip the catheter of Dehdashtian to taper from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less as taught by Kveen, since it has bene held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the maximum diameter of the tapered distal tip of Dehdashtian to be at least at least substantially equal to a valve delivery diameter of the prosthetic heart valve as taught by Kveen in order to obtain the advantage of protecting the prosthetic heart valve from the distal side of the sheath during delivery and/or preventing the prosthetic heart valve from accidentally exposed/slipped out of the distal end of the sheath prior to reaching the target site for deployment of the prosthetic heart valve.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian to include a concave tapered surface at a forward-facing portion of the tapered distal tip as taught by Kveen in order to obtain the advantage of allowing the catheter to move within patient’s body easier and/or in an atraumatic manner.
Rasmussen teaches, in the same field of endeavor (system for delivering an implant in the vascular system), a tapered tip (100, Figs. 5-14) that is substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip (Para. [0050]); and wherein the tapered distal tip is spring-like and biased toward a curved configuration (Para. [0059] and Fig. 8), the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire (Paras. [0058] and [0059]); wherein the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees, such as 90 degrees (Figs. 5 and Para. [0051], the curvature at the tapered distal tip 90 degrees); wherein the tapered distal tip comprises a length of 10mm-40mm (claim 8, such as the tapered distal tip with a length of about 2cm-3cm or 20mm-30mm between the maximum diameter and the distal end diameter with the overall length of about 2cm-4cm since the proximal tapered portion of the tapered distal tip is relatively short, Fig. 5) between the maximum diameter and the distal end diameter.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to be substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip; and wherein the tapered distal tip is spring-like and biased toward a curved configuration, the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire; wherein the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees, such as 90 degrees as taught by Rasmussen in order to obtain the advantage of having better trackability and facilitating the insertion for the distal tip during delivery of the medical device inside the body (Rasmussen, Paras. [0050] and [0055]) and hiding the tip from the vessel walls to avoid causing damage to the vessel wall during the deployment operation (Rasmussen, Para. [0052]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the length of tapered tip between the maximum diameter and the distal end diameter of Dehdashtian in view of Kveen to be 10mm - 40mm, such as about 20mm-30mm as taught by Richards between the maximum diameter and the distal end diameter, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.
Regarding claim 20, Rasmussen further teaches that the tapered distal tip tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip (Fig. 5).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen and Rasmussen to tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip in order to obtain the advantage of improving the trackability of the tapered distal tip (Rasmussen, Paras. [0050] and [0055]) and allowing proximal part of the tapered distal tip to be located inside the sheath for facilitating the insertion of the tip while protecting the implant from the distal side of the sheath during delivery.
Regarding claim 21, Dehdashtian further discloses that the inner portion of the tip has a narrower diameter at a distal end and a wider diameter at its proximal end to create a balloon-engaging space when the tapered distal tip is mounted on the balloon catheter shaft (Figs. 12 and 13).  However, Dehdashtian does not disclose the tapered distal tip tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip.
Rasmussen further teaches that the tapered distal tip tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip (Fig. 5).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip as taught by Rasmussen in order to obtain the advantage of improving the trackability of the tapered distal tip (Rasmussen, Paras. [0050] and [0055]) and allowing proximal part of the tapered distal tip to be located inside the sheath for facilitating the insertion of the tip while protecting the implant from the distal side of the sheath during delivery.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.  In response to the argument(s) on pages 7-9 of the remarks, Dehdashtian discloses, with respect to claims 1-4, 22, and 23, a minimally-invasive prosthetic heart valve delivery system, comprising: an introducer sheath (70, Fig. 4A and 4B) with a lumen therethrough (central lumen of 70, Fig. 4A); a balloon catheter (54, Fig. 5) having a distal end (distal end of 54, Fig. 5) with a balloon (52, Fig. 5) thereon, the balloon having a prosthetic-valve receiving portion (290, Fig. 12), wherein the prosthetic-valve receiving portion is configured to have a radially expandable prosthetic heart valve crimped thereon (Fig. 12 and Para. [0081]); and a radially-expandable prosthetic heart valve (50, Figs. 12, 3C, and 3D) comprising a support stent (stent frame of 50, Figs. 3D and 3E and Para. [0058]) and a valve portion (the valve portion supported by the stent frame of 50, Figs. 3D and 3E and Para. [0058]), wherein the radially-expandable prosthetic heart valve is configured to be crimped over the balloon (Fig. 3C and Para. [0051]); wherein the balloon catheter comprises a tapered distal tip (144, Figs. 12 and 13) positioned on the balloon catheter distally of the prosthetic-valve receiving portion, and wherein the outer dimension of the balloon catheter having the prosthetic heart valve thereon is small enough to pass through the introducer sheath lumen (Figs. 3A-3C); wherein the balloon catheter has a working length sized to fit into the introducer of no more than about 24 inches or 61 cm (Para. [0060]); wherein the introducer has a total length of no more than about 13 inches or 33 cm (Para. [0094]); wherein the lumen of the introducer has a diameter of no greater than 24 French (Para. [0053]); wherein the system includes a balloon catheter shaft (210 with a portion or structure extending within 144, Fig. 12), the balloon being on a distal end of the catheter shaft (Fig. 12), and the distal tip being distal of the balloon (Figs. 12 and 13), wherein the distal tip further includes an inner portion (proximal portion of 144, Fig. 13) for engaging the balloon catheter shaft (Fig. 13); wherein the inner portion of the tip has a narrower diameter at a distal end and a wider diameter at its proximal end to create a balloon-engaging space when the tapered distal tip is mounted on the balloon catheter shaft (Figs. 12 and 13); wherein the balloon catheter comprises sliding concentric inner and outer balloon inflation tubes attached to opposite ends of the balloon (Para. [0070]).  However, Dehdashtian does not disclose that the tapered distal tip tapers from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less; the maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve, and wherein the tapered tip is substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip; and wherein the tapered distal tip is spring-like and biased toward a curved configuration, the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire; and the tapered distal tip tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip.
Kveen teaches, in the same field of endeavor (a prosthetic heart valve delivery system), a tapered distal tip (686, Figs. 6A-6B) of a catheter tapers from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less (Para. [0104]); wherein the maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve (600 which includes 602 and 623, Fig. 6A)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip the catheter of Dehdashtian to taper from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less as taught by Kveen, since it has bene held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the maximum diameter of the tapered distal tip of Dehdashtian to be at least at least substantially equal to a valve delivery diameter of the prosthetic heart valve as taught by Kveen in order to obtain the advantage of protecting the prosthetic heart valve from the distal side of the sheath during delivery and/or preventing the prosthetic heart valve from accidentally exposed/slipped out of the distal end of the sheath prior to reaching the target site for deployment of the prosthetic heart valve. 
Rasmussen teaches, in the same field of endeavor (system for delivering an implant in the vascular system), a tapered tip (100, Figs. 5-14) that is substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip (Para. [0050]); and wherein the tapered distal tip is spring-like and biased toward a curved configuration (Para. [0059] and Fig. 8), the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire (Paras. [0058] and [0059]). Rasmussen further teaches that the tapered distal tip tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip (Fig. 5).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to be substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip; and wherein the tapered distal tip is spring-like and biased toward a curved configuration, the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire as taught by Rasmussen in order to obtain the advantage of having better trackability and facilitating the insertion for the distal tip during delivery of the medical device inside the body (Rasmussen, Paras. [0050] and [0055]) and hiding the tip from the vessel walls to avoid causing damage to the vessel wall during the deployment operation (Rasmussen, Para. [0052]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip as taught by Rasmussen in order to obtain the advantage of improving the trackability of the tapered distal tip (Rasmussen, Paras. [0050] and [0055]) and allowing proximal part of the tapered distal tip to be located inside the sheath for facilitating the insertion of the tip while protecting the implant from the distal side of the sheath during delivery.
Regarding claims 12, 15, and 16, Dehdashtian discloses a minimally-invasive prosthetic heart valve delivery system, comprising: a balloon catheter (54, Fig. 5)  that includes a balloon catheter shaft (210 with a portion or structure extending within 144, Fig. 12), a balloon (52, Fig. 5) on a distal end of the catheter shaft and a tapered distal tip (144, Figs. 12 and 13) that is distal of the balloon, and a balloon-expandable prosthetic heart valve (50, Figs. 12, 3C, and 3D) mounted over the balloon on the distal end of the balloon catheter; wherein the tapered distal tip further includes an inner portion for engaging the balloon catheter shaft (Figs. 12 and 13), the inner portion having a narrower diameter at a distal end and a wider diameter at its proximal end to create a balloon-engaging space when the tapered distal tip is mounted on the balloon catheter shaft (Figs. 12 and 13).  However, Dehdashtian does not disclose that the maximum diameter being at least substantially equal to a valve delivery diameter of the prosthetic heart valve; wherein the tapered distal tip tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip, the tapered distal tip is substantially flexible with increased flexibility toward the distal end of the tapered distal tip and reduced flexibility proximal of the distal end of the tapered distal tip; and the tapered distal tip is spring-like and biased toward a curved configuration; the tapered distal tip is reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire; and the tapered distal tip comprises a concave tapered surface at a forward-facing portion of the tapered distal tip.
Kveen teaches, in the same field of endeavor (a prosthetic heart valve delivery system), a tapered distal tip (686, Figs. 6A-6B) of a catheter having a maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve (600 which includes 602 and 623, Fig. 6A).  Kveen further teaches that the tapered distal tip (680, Figs. 6A and 6B) comprises a concave tapered surface at a forward-facing portion of the tapered distal tip (Figs. 6A and 6B).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the maximum diameter of the tapered distal tip of Dehdashtian to be at least at least substantially equal to a valve delivery diameter of the prosthetic heart valve as taught by Kveen in order to obtain the advantage of protecting the prosthetic heart valve from the distal side of the sheath during delivery and/or preventing the prosthetic heart valve from accidentally exposed/slipped out of the distal end of the sheath prior to reaching the target site for deployment of the prosthetic heart valve.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian to include a concave tapered surface at a forward-facing portion of the tapered distal tip as taught by Kveen in order to obtain the advantage of allowing the catheter to move within patient’s body easier and/or in an atraumatic manner.
Rasmussen teaches, in the same field of endeavor (system for delivering an implant in the vascular system), a distal tapered tip (100, Fig. 5) tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip (Fig. 5), the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip (Fig .5); wherein the tapered distal tip is substantially flexible with increased flexibility toward the distal end of the tapered distal tip and reduced flexibility proximal of the distal end of the tapered distal tip (Para. [0050]); and the tapered distal tip is spring-like and biased toward a curved configuration (Paras. [0058] and [0059] and Fig. 8); wherein the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees (Figs. 5 and Para. [0051], the curvature at the tapered distal tip can be 90 degrees); wherein the curved distal portion passes through an angle of about 90 degrees (Figs. 5 and Para. [0051]).  Rasmussen teaches that the tapered distal tip is reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire (Paras. [0058] and [0059])
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen and to tapers from a maximum diameter proximally of a distal end of the tapered distal tip to a minimum diameter at the distal end of the tapered distal tip, the tapered distal tip further tapering proximally from its maximum diameter to a lesser diameter at a proximal end of the tapered distal tip as taught by Rasmussen in order to obtain the advantage of improving the trackability of the tapered distal tip (Rasmussen, Paras. [0050] and [0055]) and allowing proximal part of the tapered distal tip to be located inside the sheath for facilitating the insertion of the tip while protecting the implant from the distal side of the sheath during delivery.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to be spring-like and biased toward a curved configuration; wherein the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees, such as 90 degrees; wherein the curved distal portion passes through an angle of about 90 degrees as taught by Rasmussen in order to obtain the advantage of hiding the tip from the vessel walls to avoid causing damage to the vessel wall during the deployment operation (Rasmussen, Para. [0052]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to be reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire as taught by Rasmussen in order to obtain the advantage of facilitating the insertion for the distal tip during delivery of the medical device inside the body.
Regarding claim 18 and 19, Dehdashtian discloses a minimally-invasive prosthetic heart valve delivery system, comprising: an introducer sheath (70, Fig. 4A and 4B) with a lumen therethrough (central lumen of 70, Fig. 4A); a balloon catheter (54, Fig. 5) having a distal end (distal end of 54, Fig. 5) with a balloon (52, Fig. 5) thereon, the balloon having a prosthetic-valve receiving portion (290, Fig. 12), wherein the prosthetic-valve receiving portion is configured to have a radially expandable prosthetic heart valve crimped thereon (Fig. 12 and Para. [0081]); and a radially-expandable prosthetic heart valve (50, Figs. 12, 3C, and 3D) comprising a support stent (stent frame of 50, Figs. 3D and 3E and Para. [0058]) and a valve portion (the valve portion supported by the stent frame of 50, Figs. 3D and 3E and Para. [0058]), wherein the radially-expandable prosthetic heart valve is configured to be crimped over the balloon (Fig. 3C and Para. [0051]); wherein the balloon catheter comprises a tapered distal tip (144, Figs. 12 and 13) positioned on the balloon catheter distally of the prosthetic-valve receiving portion, and wherein the outer dimension of the balloon catheter having the prosthetic heart valve thereon is small enough to pass through the introducer sheath lumen (Figs. 3A-3C); wherein the balloon catheter has a working length sized to fit into the introducer of no more than about 24 inches or 61 cm (Para. [0060]); wherein the introducer has a total length of no more than about 13 inches or 33 cm (Para. [0094]); wherein the lumen of the introducer has a diameter of no greater than 24 French (Para. [0053]); wherein the system includes a balloon catheter shaft (210 with a portion or structure extending within 144, Fig. 12), the balloon being on a distal end of the catheter shaft (Fig. 12), and the distal tip being distal of the balloon (Figs. 12 and 13), wherein the distal tip further includes an inner portion (proximal portion of 144, Fig. 13) for engaging the balloon catheter shaft (Fig. 13); wherein the inner portion of the tip has a narrower diameter at a distal end and a wider diameter at its proximal end to create a balloon-engaging space when the tapered distal tip is mounted on the balloon catheter shaft (Figs. 12 and 13).  However, Dehdashtian does not disclose that the tapered distal tip tapers from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less; the maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve, and wherein the tapered tip is substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip; and wherein the tapered distal tip is spring-like and biased toward a curved configuration, the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire; the tapered distal tip comprises a length of 10 mm to 40 mm between the maximum diameter and the distal end diameter; the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees; and the tapered distal tip comprises a concave tapered surface at a forward-facing portion of the tapered distal tip.
Kveen teaches, in the same field of endeavor (a prosthetic heart valve delivery system), a tapered distal tip (686, Figs. 6A-6B) of a catheter tapers from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less (Para. [0104]); wherein the maximum diameter of the tapered distal tip being at least substantially equal to a valve delivery diameter of the prosthetic heart valve (600 which includes 602 and 623, Fig. 6A); wherein the tapered distal tip (680, Figs. 6A and 6B) comprises a concave tapered surface at a forward-facing portion of the tapered distal tip (Figs. 6A and 6B)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip the catheter of Dehdashtian to taper from a maximum diameter of 4 mm to 10 mm to a distal end diameter of 2 mm or less as taught by Kveen, since it has bene held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the maximum diameter of the tapered distal tip of Dehdashtian to be at least at least substantially equal to a valve delivery diameter of the prosthetic heart valve as taught by Kveen in order to obtain the advantage of protecting the prosthetic heart valve from the distal side of the sheath during delivery and/or preventing the prosthetic heart valve from accidentally exposed/slipped out of the distal end of the sheath prior to reaching the target site for deployment of the prosthetic heart valve.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian to include a concave tapered surface at a forward-facing portion of the tapered distal tip as taught by Kveen in order to obtain the advantage of allowing the catheter to move within patient’s body easier and/or in an atraumatic manner.
Rasmussen teaches, in the same field of endeavor (system for delivering an implant in the vascular system), a tapered tip (100, Figs. 5-14) that is substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip (Para. [0050]); and wherein the tapered distal tip is spring-like and biased toward a curved configuration (Para. [0059] and Fig. 8), the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire (Paras. [0058] and [0059]); wherein the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees, such as 90 degrees (Figs. 5 and Para. [0051], the curvature at the tapered distal tip 90 degrees); wherein the tapered distal tip comprises a length of 10mm-40mm (claim 8, such as the tapered distal tip with a length of about 2cm-3cm or 20mm-30mm between the maximum diameter and the distal end diameter with the overall length of about 2cm-4cm since the proximal tapered portion of the tapered distal tip is relatively short, Fig. 5) between the maximum diameter and the distal end diameter.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the tapered distal tip of Dehdashtian in view of Kveen to be substantially flexible with increased flexibility toward the distal end thereof and reduced flexibility proximal of the distal tip; and wherein the tapered distal tip is spring-like and biased toward a curved configuration, the distal tip being reconfigurable from the curved configuration into a substantially straight configuration by mounting the distal tip on a guidewire; wherein the tapered distal tip comprises a curved distal portion passing through an angle of approximately 60 to 120 degrees, such as 90 degrees as taught by Rasmussen in order to obtain the advantage of having better trackability and facilitating the insertion for the distal tip during delivery of the medical device inside the body (Rasmussen, Paras. [0050] and [0055]) and hiding the tip from the vessel walls to avoid causing damage to the vessel wall during the deployment operation (Rasmussen, Para. [0052]).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the length of tapered tip between the maximum diameter and the distal end diameter of Dehdashtian in view of Kveen to be 10mm - 40mm, such as about 20mm-30mm as taught by Richards between the maximum diameter and the distal end diameter, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05.
	The argument(s) with respect to claim 10 is/are moot because claim 10 has been canceled.  However, the limitations of previously presented claim 10, which have been included in the currently pending claim 1, have been addressed in the rejection of the currently pending claim 1 as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771